Title: To Thomas Jefferson from James Madison, 24 March 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     
                        on or before 24 Mch 1808
                     
                  
                  incapable of giving a valid consent to their alienation in others belong to persons who may refer altogether to alienate, or demand a compensation far beyond the liberal justice allowable in such cases. From these causes the defence of our sea board, so necessary to be pressed during the present season, will in various ports be defeated, unless a remedy can be applied. With a view to this I submit  the case to the consideration of Congress, who estimating its importance & reviewing the powers vested in them by the Constitution combined with the amendment providing that private property shall not be taken for public use, without just compensation, will decide on the course most proper to be pursued. I am 
                     aware &c
                  (for consideration) As the Constitutionality 
                     will be much agitated it is doubted whether a precise opinion on that or the legal process—be eligible
               